 

 

Exhibit 10.3

 

Notice of Grant of Nonstatutory Stock Option {Non-Employee Directors}

Enanta Pharmaceuticals, Inc. ID: 04-3205099

500 Arsenal Street

Watertown, MA 02472

 

 

Optionholder:

[Name and Address]

 

Option Number:

Plan: 2019 Equity Incentive Plan

Effective _____________ (the Option Date), you (the Optionholder) have been
granted a Nonstatutory Stock Option (this Option) to buy _____________ shares of
Common Stock of Enanta Pharmaceuticals, Inc. (the Company) at an exercise price
of $____________ per share.

The total exercise price of the shares granted is $_____________.

Shares in each period will become fully vested on the date shown:

SharesVest TypeFull VestExpiration Date

 

 

This Option shall not be treated as an Incentive Stock Option under Section 422
of the Internal Revenue Code of 1986, as amended. This notice, together with the
accompanying Nonstatutory Stock Option Terms and Conditions {Non-Employee
Directors} (the Terms and Conditions), as well as the Enanta Pharmaceuticals,
Inc. 2019 Equity Incentive Plan (the Plan) incorporated by reference into the
Terms and Conditions, constitute the entire agreement between you and the
Company regarding this Option. By your acceptance of this notice, which is
confirmed on the Company’s electronic stock plan system, you   agree to the
terms of this Option, the Terms and Conditions and the Plan.

 

 

 

--------------------------------------------------------------------------------

 

ENANTA PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN

Nonstatutory Stock Option Terms and Conditions

{Non-Employee Directors}

1.  Plan Incorporated by Reference.  The option subject to these Terms and
Conditions (this Option) was issued pursuant to the terms of the Plan and may be
amended as provided in the Plan.  Capitalized terms used and not otherwise
defined in the accompanying Notice of Grant of Nonstatutory Stock Option
{Non-Employee Directors} have the meanings given to them in the Plan.  These
Terms and Conditions do not set forth all the terms and conditions of the Plan
applicable to stock options, which are incorporated herein by this
reference.  The Committee administers the Plan and its determinations regarding
the operation of the Plan are final and binding.  Copies of the Plan may be
obtained upon written request without charge from the Company.

2.  Option Price.  The price to be paid for each share of Common Stock issued
upon exercise of the whole or any part of this Option is the Option Price set
forth in the accompanying Notice of Grant of Nonstatutory Stock Option.

3.  Exercisability Schedule.  This Option may be exercised at any time and from
time to time for the number of shares and in accordance with its exercisability,
or vesting, schedule, which is described in the accompanying Notice of Grant of
Nonstatutory Stock Option {Non-Employee Directors} , but only for the purchase
of whole shares.  This Option may not be exercised as to any shares after the
Expiration Date.

4.  Method of Exercise.  To exercise this Option, the Optionholder shall send an
instruction to exercise all or a portion of this Option via the Company’s
electronic stock plan system, specifying the number of shares with respect to
which this Option is being exercised, accompanied by payment of the Option Price
for such shares in cash, by electronic transfer, by certified check or in such
other form, if any, as the Committee may approve, including shares of Common
Stock of the Company valued at their Fair Market Value on the date of
delivery.  Promptly following such notice, the Company will instruct the
Company’s Transfer Agent to release to the Optionholder’s account the number of
shares with respect to which this Option is being exercised, net of any shares
sold by the Optionholder if the Optionholder has selected a so-called “cashless
exercise”. The released shares will then be available to the Optionholder for
trading at the Optionholder’s discretion, subject to the Optionholder’s
obligation, if any, as may hereafter arise requiring the withholding of taxes.

5.  Rights as a Stockholder or Director.  The Optionholder shall not have any
rights in respect of shares as to which this Option has not been exercised and
payment has not been made as provided above.  The Optionholder shall not have
any rights to continued service as a director of the Company or its Affiliates
by virtue of the grant of this Option.

6.  Recapitalization, Mergers, Etc.  As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Common Stock, the
Committee shall equitably adjust the number and kind of shares subject to this
Option and the exercise price hereunder or make provision for a cash
payment.  If such transaction involves a consolidation or merger of the Company
with another entity, the sale or exchange of all or substantially all of the
assets of the Company or a reorganization or liquidation of the Company, then in
lieu of the foregoing, the Committee may upon written notice to the Optionholder
provide that this Option shall terminate on a date not less than 20 days after
the date of such notice unless theretofore exercised.  In connection with such
notice, the Committee may in its discretion accelerate or waive any deferred
exercise period.

7.  Option Not Transferable.  This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable, during the Optionholder’s lifetime, only by the
Optionholder.  The naming of a Designated Beneficiary does not constitute a
transfer.

8.  Exercise of Option After Termination of Service.  If the Optionholder’s
status as a director of the Company or a corporation (or parent or subsidiary
corporation of such corporation) issuing or assuming a stock option in a
transaction to which section 424(a) of the Code applies, is terminated for any
reason the Optionholder may exercise the rights which were available to the
Optionholder at the time of such termination only within two years from the date
of termination.  Upon the death of the Optionholder, his or her Designated
Beneficiary shall have the right, at any time within twelve months after the
date of death, to exercise in whole or in part any rights that were available to
the Optionholder at the time of death.  Notwithstanding the foregoing, no rights
under this Option may be exercised after the Expiration Date.

 

--------------------------------------------------------------------------------

 

9.  Compliance with Securities Laws.  It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both.  The shares purchased under this Option may be subject to such stop
transfer restrictions as counsel for the Company shall consider necessary to
comply with any applicable law.

 

 